Appeal by the *527defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered December 11, 2001, convicting him of robbery in the second degree, grand larceny in the third degree, criminal possession of stolen property in the third degree, criminal use of a firearm in the second degree, criminal mischief in the fourth degree, menacing in the second degree, and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Santucci, J.P., Smith, S. Miller, Cozier and Fisher, JJ., concur.